EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Ainscough on 07/27/2021.

2.	The application has been amended as follow:
	In the Claims filed on 05/24/2021:
In claim 1, line 6, the word “footplate” has been replaced with the phrase --foot plate--.
In claim 1, lines 8-9, the phrase “the foot plate and” has been deleted.
In claim 18, line 10, the word “associated” has been replaced with the word --engaged--.
In claim 19, line 14, the phrase “and the footplate” has been deleted.
In claim 19, line 15, the word “footplate” has been replaced with the phrase --foot plate--.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a pedal assembly for a stationary exercise machine, the pedal assembly comprising: a foot plate; a shaft coupled to a movable component of the stationary exercise machine and having a shaft axis oriented transversely to a toe-heel direction of the foot plate, wherein the shaft rotatably couples the foot plate to the movable component such that the foot plate is rotatable about the shaft axis; and at least one resilient member operatively engaged with the shaft to bias the foot plate toward a neutral position by resisting rotation of the foot plate in at least one of a clockwise direction or a counterclockwise direction about the shaft axis.
Claims 2-17 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 18, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a pedal assembly for an exercise machine comprising: a foot plate; a shaft coupling the foot plate to a reciprocating member of the exercise machine; a cylindrical housing rigidly attached to the reciprocating member, wherein the shaft is rotatably received within the cylindrical housing such that an end portion of the shaft extends beyond the cylindrical housing in a direction opposite the foot plate; a cap adjacent to a side of the cylindrical housing opposite the foot plate, wherein the cap defines a cavity that received the end portion of the shaft; and at least one resilient member arranged in the cavity and operatively engaged with the end portion of the shaft to bias the foot plate toward a neutral position.

Regarding independent claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a stationary exercise machine comprising: a frame; left and right linkages, each comprising a plurality of movable links operatively connected to one another to form the respective linkage, wherein each of the left and right linkages is supported on a respective side of the frame and configured to be driven by a user; and left and right pedal assemblies, each associated with a respective one of the left and right linkages and each comprising: a foot plate configured to support a foot of a user of the stationary exercise machine, a shaft coupled to a first link of the plurality of movable links, wherein the shaft has a shaft axis oriented transversely to a toe-heel direction of the foot plate such that the foot plate is rotatable about the shaft axis; and 4Attorney Docket No. P260199.US.03a biasing assembly comprising a first resilient member and a second resilient member each operatively engaged with the shaft to resist rotation of the foot plate in clockwise and counterclockwise directions about the shaft axis, thereby biasing the foot plate toward a neutral position.
Claim 20 depends from claim 19 and is allowable for all the reasons claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANDREW S LO/Primary Examiner, Art Unit 3784